Per Curiam.
The order under review herein should be affirmed, with costs. In addition to the reasons set forth in the opinion delivered by Vice-Chancellor Learning in the court of chancery, it seems to us that the evidence tending to show that Edmund B. Ross and Maria Moose were married in the year 1862 was not conclusive evidence that that marriage was still subsisting in the year 1873, when, according to the evidence, Ross contracted a marriage with Mary Cavanaugh; especially in view of the facts that the Moose woman married one Prehl in 1870, knowing that Edmund B. Ross was alive; and that from the time of his marriage to Mary Cavanaugh, and for fifteen years thereafter, until the death of Ross in the year 1888, Ross and the Cavanaugh •woman lived openly as man and wife, and Taised a family of children, without any claim being made by Maria Moose that she was his lawful wife.
For affirmance — The Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenohard, Parker, Bergen, Bogert, Vroom, Green, Gray, Dill — 13.
For reversal — None.